[Cite as Weston v. Unknown, 2010-Ohio-4234.]

                                    Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JEFFREY A. WESTON

        Plaintiff

        v.

UNKNOWN

Case No. 2010-05331-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL




         {¶ 1} On March 26, 2010, this court issued a Return of Complaint
Form/direction to Complete Form requiring plaintiff to file a corrected complaint naming
an appropriate state entity as defendant or face dismissal of his case. Plaintiff has
failed to comply with the court order. Therefore, plaintiff’s action is DISMISSED, without
prejudice. The court shall absorb the costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk
cc:
Jeffrey A. Weston
302 Circlewood Square
Apt. H
Asheville, North Carolina 28804

DRB/laa
Filed 5/5/10
Sent to S.C. reporter 9/2/10